Name: Decision of the EEA Joint Committee No 5/97 of 14 March 1997 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: distributive trades;  European construction;  trade;  information and information processing;  Europe;  oil industry
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/34 DECISION OF THE EEA JOINT COMMITTEE No 5/97 of 14 March 1997 amending Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 33/96 (1); Whereas Council Regulation (EC) No 2964/95 of 20 December 1995 introducing registration for crude oil imports and deliveries in the Community (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point 5 (Council Regulation (EEC) No 1893/79) of Annex IV to the Agreement shall be replaced by the following: 5. 395 R 2964: Council Regulation (EC) No 2964/95 of 20 December 1995 introducing registration for crude oil imports and deliveries in the Community (OJ No L 310, 22. 12. 1995, p. 5). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The provisions of the Regulation shall not apply to Iceland and Liechtenstein as long as these States do not import or deliver crude oil.  Article 2 The texts of Council Regulation (EC) No 2964/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 237, 19. 9. 1996, p. 25. (2) OJ No L 310, 22. 12. 1995, p. 5.